DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 03/24/2022 after the non-final rejection of 12/24/2021. In this response the Applicant has amended claims 1 and 3, while no claims have been added or cancelled. Thus, claims 1-8 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have amended the independent claims to incorporate subject matter that is allowable based on a prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, there are no more outstanding issues in the instant Application and claims 1-8 are therefore in condition for allowance. 





Information Disclosure Statement

3.	The Information Statement (IDS) filed on 03/24/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

                        Allowable Subject Matter

4.	Claims 1-8 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for human machine interaction during times of switchover from a virtual assistant to a human assistant.    

Most pertinent prior art:

Segalis (U.S. Patent Application Publication # 2017/0358296 A1) in para 11 along with figure 1A, teaches analyzing, by a call initiating system, a real-time conversation between a first human and the bot during a phone call between the first human on a first end of the phone call and the bot on a second end of the phone call; determining, by the call initiating system based on analysis of the real-time conversation, whether the phone call should be transitioned from the bot to a second human on the second end of the phone call. Para 13, teaches that analyzing the real-time conversation between the first human and the bot during the phone call may include identifying intents from the conversation and identifying historical intents and historical outcomes from previous conversations. Determining whether the phone call should be transitioned from the bot to a second human may include sending intents from the conversation, historical intents, or historical outcomes to one or more machine learning models; and determining whether the phone call should be transitioned based on the intents, historical intents, or historical outcomes. The second human may be a human operator. The bot may use the same voice as the human operator so that the transition from the bot to the second human is transparent to the first human. The second human may be the user for which the bot is conducting the phone call. Para 49, teaches use of a speech recognizer to understand the intent of the first human caller. Paragraphs 92-94, teach that the system 100 has multiple flows, each of which is tailored for a particular type of task, such as determining opening hours for a business or making a reservation for a salon appointment. The system 100 can maintain common libraries shared between the different flows, and extract sub-flows from the history of placed calls, allowing the system to jump-start a new vertical for each task.  The flow manager 132 includes a common-sense module 133 that disambiguates intents in received speech input, e.g. the flow manager 132 includes multiple types of common-sense modules, e.g., a module that learns from statistics over some data set and a module that is manually programmed. The first type of module takes a data set of options and calculates the p-value for each option and sub-option. The second type of module uses a set of predefined rules that prevent the system from making "common sense" mistakes that might reside in the dataset. Para 97, teaches the forwarding of the call by the flow manager to a human operator. The bot may use the same voice as the human operator so that the transition from the bot to the second human is transparent to the first human. Para 108, teaches that the human operator may or may not directly deal with the user and that the system 100 may reproduce the response for a human operator. Para 159, teaches that the call is reviewed by an operator through an operator dashboard that displays call tasks and information about the progress of the tasks.

Zhou (U.S. Patent # 10171662 B1) in columns 1-2, along with figure 9, teaches a computer-implemented method for intervention in a conversation between a virtual agent and a user. In the method, a risk level of the conversation between a virtual agent and a user is evaluated. In response to the risk level being higher than a threshold, it is indicated that the conversation needs an intervention by a human agent. In response to the human agent intervening in the conversation, the conversation is handed over from the virtual agent to the human agent. Then, a simulative conversation is generated according to the conversation between the user and the human agent. In response to a determination by the human agent based on the simulative conversation, the conversation is handed over from the human agent to the virtual agent.
Kassan (U.S. Patent Application Publication # 2001/0047261 A1) is paragraphs 34-35 and figure 2, teaches a computer program to provide automated interactive technical support simulating the sort of such support an actual human being would provide, including a mechanism under which, under circumstances a human being would intervene where necessary to supplement or substitute for the automated help. The system of the invention is not limited to technical support and is capable of handling other types of information such as customer information, e.g., account inquiries and processing; general information about an institution such as a museum, library, school etc., order processing and the like.

Konig (U.S. Patent Application Publication # 2021/0201327 A1) in para 2 and figure 15, teaches a computer-implemented method for personalizing a delivery of services to a first customer, the first customer having a communication device through which the first customer conducts interactions with contact centers. The method includes providing a customer profile that stores data related to the first customer; updating the customer profile via performing a first process to collect interaction data related to the interactions between the first customer and the contact centers, the first process being performed repetitively so to update the customer profile after each successive one of the interactions, wherein, described in relation to an exemplary first one of the interactions between the first customer and a first one of the contact centers, the first process includes the steps of: monitoring activity on the communication device and, therefrom, detecting the first interaction with the first contact center; identifying data relating to the first interaction for collecting as the interaction data; and updating the customer profile to include the interaction data identified from the first interaction; generating an interaction predictor, the interaction predictor comprising knowledge about the first customer derived, at least in part, from the data stored within the customer profile, the knowledge comprising a behavioral factor attributable to the first customer given a first type of interaction and augmenting the customer profile by storing therein the interaction predictor, the storage of the interaction predictor linking the behavioral factor to the first interaction type to facilitate real time retrieval when detecting an incoming interaction of the first interaction type.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a speech communication method with human-machine coordination, comprising steps of allocating, by an answering and calling-out module, a human agent after a call is connected; invoking a speech intention understanding module, through a speech robot of a human-machine interaction module, to obtain an intention of a client and further invoking, according to a pre-edited speech craft, a voice cloning module to communicate with the client by a voice of an attendant corresponding to the allocated human agent; monitoring in real-time, by a quantization analysis submodule of an intervention prompting module, call content during a human-machine interaction to obtain an intervention willing probability and prompting the human agent according to a predefined rule, wherein the intervention willing probability is a probability in which a prospective client is generated; if the intervention willing probability is greater than a preset threshold, the human agent will be invoked to intervene in the call; and when the human agent receives an intervention prompt, through a manual intervention module, intervening in the call, displaying by a retrieving and prompting submodule an intention during a call process through human-machine interaction, replying the client by speech of the corresponding attendant and/or by processing reply content of a random attendant into voice of the corresponding attendant through invoking the voice cloning module and giving the attendant a prompt for conversation during the call process by the retrieving and prompting submodule.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Surace (U.S. Patent # 6144938 A), Cooper (U.S. Patent # 6757362 B1), Gruber (U.S. Patent # 8660849 B2), Singh (U.S. Patent Application Publication # 2020/0302364 A1), Schalk (U.S. Patent Application Publication # 2013/0262126 A1), Ripley (U.S. Patent Application Publication # 2021/0174150 A1). All references were included in the PTO-892 form attached to the last office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)